DETAILED ACTION
This office action is in response to the application filed on 07/06/2020. Claims 1-11 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number KR: 10-2018-0002898 filed 01/09/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2017/0119301) in view of Lee (US 2014/0064579).

Regarding claim 1, Kimura discloses the following claim limitations: a skin condition measuring module installed in a skin condition measuring device or configured to interwork with the skin condition measuring device to diagnose a skin condition of a user (Kimura, abstract and paragraph 68 discloses an analysis result acquisition unit acquires a skin condition analysis result based on an epidermis image obtained by capturing skin epidermis… it is possible to intuitively and visually recognize skin conditions),
 and including a user face capturing camera control unit and a light source control unit (Kimura, paragraph 70 discloses the skin measuring device 20 preferably includes a manual focus adjustment function, a light source capable of uniformly emitting illumination light toward an entire subject; in addition paragraph 75 discloses the captured image acquisition unit 101 (camera) acquires the captured image obtained by capturing the skin epidermis of the user's face that is provided from the skin measuring device),
the skin condition measuring module comprising: a memory in which software for driving the module is stored (Kimura, paragraph 181 discloses the recording unit 908 is configured from a hard disk, a non-volatile memory or the like i.e. for storing).
 	Kimura does not explicitly disclose the following claim limitations: and a processor configured to form a single user face image for measuring the skin condition, which is acquired by a user face capturing camera or configured to form an entire user face image for measuring the skin condition by extracting specific areas of a user face from a plurality of user face images acquired based on a plurality of capturing parameters set to extract the specific areas of the user face and composing the extracted specific areas of the user face.
	However, in the same field of endeavor Lee discloses more explicitly the following: and a processor configured to form a single user face image for measuring the skin condition, which is acquired by a user face capturing camera (Lee, paragraph 14 discloses the module box may include a camera unit including a plurality of cameras configured to photograph the face of the person at various angles),
(Lee, paragraphs 20-22 discloses acquiring the facial images may be configured to control ON/OFF and light intensity of the lighting for each type of light source in order to selectively provide the different types of lighting while the face of the person i.e. capturing parameters…  generating the 3D face model may include extracting a skin image from the facial image by separating a skin region; producing a disparity map from the skin images; generating 3D coordinates via the disparity map, and forming the 3D coordinates into triangular meshes; generating skin texture using the triangular meshes; and generating the 3D face model by mapping the skin texture to a 3D mode).
It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Kimura with Lee to create a skin measuring device with generating a 3D image of the user’s face with specific camera capturing parameters.
The reasoning being is to provide a facial imaging device for acquiring images of the skin, and functions to help a doctor treat and diagnose a patient based on the appearance and condition of the patient's skin. The facial imaging device also functions as a skin image analysis system that analyzes desired skin lesions using fluorescence and polarized light (Lee, paragraph 5).

Regarding claim 6, Kimura and Lee discloses the skin condition measuring module of claim 1, wherein the capturing parameters include at least one of an intensity of a light source, a (Lee, paragraphs 20-22 discloses acquiring the facial images may be configured to control ON/OFF and light intensity of the lighting for each type of light source in order to selectively provide the different types of lighting while the face of the person i.e. capturing parameters).

Regarding claim 9, Kimura and Lee discloses the skin condition measuring module of claim 1, further comprising a communication control unit for controlling a communication device for transmitting the single user face image or the entire user face image to an external user terminal (Lee, paragraph 44 discloses the control unit 123 comprised of a knob configured in the form of a separate ON/OFF switch controls and adjusts the intensity of light in accordance with a capturing environment for each type of light source. For this purpose, the control unit 123 is configured such that circuits designed to control ON/OFF and light intensity are attached to the lighting units 122a and 122b and the knob configured to control ON/OFF and light intensity for each type of light source is installed outside the apparatus 100 for generating a 3D face model, thereby enabling the administrator of the apparatus 100 for generating a 3D face model to easily utilize the control unit 123).

	Regarding claim 10, Kimura and Lee discloses the skin condition measuring module of claim 1, further comprising an external terminal connected to or configured to interwork with the skin condition measuring device (Lee, paragraph 33 discloses the external configuration of an apparatus for generating a 3D face model for skin analysis).

(Pai, abstract and paragraph 3 discloses capturing a skin image of a current user by using an image capturing device and analyzing the skin image to determine a skin concern; obtaining a skin type of the current user; and sorting a plurality of skin products stored in a product database at least according to the skin concern and the skin type so as to provide product information fitting a skin condition of the current user i.e. a measuring device and providing a cosmetic product for skin treatment).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2017/0119301) in view of Lee (US 2014/0064579) and in further view of Kang (US 2008/0147053).

	Regarding claim 2, Kimura and Lee discloses the claimed invention as outlined above in claim 1.
	Kimura and Lee do not explicitly disclose the following claim limitations: wherein the processor is configured to analyze brightness of a plurality of user face images acquired based on a plurality of preliminary capturing parameters to set one or more of the preliminary capturing parameters as the capturing parameters.
	However, in the same field of endeavor Kang discloses more explicitly the following: 

(Kang, paragraph 157 discloses in the measurement of the reflected light of the white light and the fluorescence of the excitation light, it is possible to carry out image correction using a standard image stored in advance, and the color image by the white light and the fluorescence image by the excitation light obtained in the analysis of the ordinary image and the fluorescence image can be used to evaluate the brightness, color and morphological parameter of the analysis object such as the skin region).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Kimura and Lee with Kang to create the system of Kimura and Lee as outlined above with analyzing the brightness of a picture to carry out image correction process utilizing the optimal capturing parameter.
	The reasoning being is so that an user can analyze and diagnose its skin condition so as to select cosmetics suitable for the skin condition or to find a problem in its skin condition and obtain a solution to the problem (Kang, paragraph 5).

	Regarding claim 3, Kimura, Lee and Kang discloses the skin condition measuring module of claim 2, wherein the processor is configured to set a first preliminary capturing parameter, which allows a first area of the user face image to have a brightness value within a preset range, as a first capturing parameter, and configured to set a second preliminary capturing parameter, which allows a second area of the user face image to have a brightness value within a preset range, as a second capturing parameter face (Lee, paragraphs 20-22 discloses acquiring the facial images may be configured to control ON/OFF and light intensity of the lighting for each type of light source in order to selectively provide the different types of lighting while the face of the person i.e. capturing parameters…  generating the 3D face model may include extracting a skin image from the facial image by separating a skin region; producing a disparity map from the skin images; generating 3D coordinates via the disparity map, and forming the 3D coordinates into triangular meshes; generating skin texture using the triangular meshes; and generating the 3D face model by mapping the skin texture to a 3D mode).

	Regarding claim 4, Kimura, Lee and Kang discloses the skin condition measuring module of claim 3, wherein the processor is configured to extract a first face area from a first user face image acquired by the first capturing parameter, extract a second face area from a second user face image acquired by the second capturing parameter, and compose the first face area and the second face area to form the entire user face image for measuring the skin condition (Lee, paragraphs 20-22 discloses acquiring the facial images may be configured to control ON/OFF and light intensity of the lighting for each type of light source in order to selectively provide the different types of lighting while the face of the person i.e. capturing parameters…  generating the 3D face model may include extracting a skin image from the facial image by separating a skin region; producing a disparity map from the skin images; generating 3D coordinates via the disparity map, and forming the 3D coordinates into triangular meshes; generating skin texture using the triangular meshes; and generating the 3D face model by mapping the skin texture to a 3D mode).

(Kang, paragraphs 104-105 discloses filter mounting frame 143 is positioned in front of the object lens 141 or in the rear of the object lens 141, i.e., in front of the camera, and mounted movably in the horizontal direction by a manual or automatic position adjuster 147 for filter exchange, e.g., a linear actuator… an optical filter to be used is positioned in front of the camera 120 with the movement of the filter mounting frame 143, thus enabling the selection of filters).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2017/0119301) in view of Lee (US 2014/0064579) and in further view of Pai (US 2018/0276732).

Regarding claim 8, Kimura and Lee discloses the claimed invention as outlined above in claim 1.
	Kimura and Lee do not explicitly disclose the following claim limitations: wherein the processer is configured to analyze the formed single user face image or the formed entire user face image so as to provide a skin condition diagnosis result, and recommend a product for improving the skin condition of the user based on the skin condition diagnosis result.
	However, in the same field of endeavor Pai discloses more explicitly the following:
wherein the processer is configured to analyze the formed single user face image or the formed entire user face image so as to provide a skin condition diagnosis result, and recommend a product for improving the skin condition of the user based on the skin condition diagnosis result (Pai, abstract and paragraph 3 discloses capturing a skin image of a current user by using an image capturing device and analyzing the skin image to determine a skin concern; obtaining a skin type of the current user; and sorting a plurality of skin products stored in a product database at least according to the skin concern and the skin type so as to provide product information fitting a skin condition of the current user).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Kimura and Lee with Pai to create the system of Kimura and Lee as outlined above with recommending products to a user with skin disease.
	The reasoning being is to provide a skin product fitting method and an apparatus therefor which can provide product information fitting a user's current skin condition by detecting the user's skin condition and referencing information of the user, such as a skin type, product preferences, a life profile and so on (Pai, paragraph 5).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481